Opinion of the Court by
Judge Lindsay:
Mrs. Brent, who held' the attached property as the agent of the debtor Stephen G. Burton, had received no notice of the alleged sale to the appellant up to the time the order of attachment was levied. It seems to us perfectly manifest that in point of fact no change -of possession actual or constructive followed the sale. Wherefore; the court below correctly adjudged the piano subject to the attachment, and properly dismissed appellant’s petition. The rule against appellant and 'his surety to pay the value of the attached property according to the terms of their 'bond has not yet been finally disposed of; hence the proceedings thereunder are not now subject to revision by this court.
The judgment dismissing appellant’s petition is affirmed.